Third District Court of Appeal
                                  State of Florida

                             Opinion filed January 9, 2019.
            Not final until disposition of timely filed motion for rehearing.

                                  ________________

                                   No. 3D17-1567
                              Lower Tribunal No. 15-265
                                 ________________


                                  Rafael Cendan,
                                       Appellant,

                                            vs.

                               The State of Florida,
                                       Appellee.


         An Appeal from the Circuit Court for Miami-Dade County, Stacy D. Glick,
Judge.

         Rafael Cendan, in proper person.

      Ashley Brooke Moody, Attorney General, and Marlon J. Weiss, Assistant
Attorney General, for appellee.


Before FERNANDEZ, SCALES and LUCK, JJ.

         PER CURIAM.
      Rafael Cendan appeals an order denying, after an evidentiary hearing, his

postconviction motion alleging claims for ineffective assistance of defense counsel.

See Fla. R. Crim. P. 3.850. We affirm.

      To establish a claim of ineffective assistance of counsel, Cendan must

demonstrate both that defense counsel’s performance was deficient and that the

deficiency prejudiced him. See Strickland v. Washington, 466 U.S. 668 (1984);

Chandler v. State, 848 So. 2d 1031, 1035 (Fla. 2003). Cendan asserts that his

defense counsel was ineffective for counsel’s alleged failure to advise Cendan of

available defenses prior to Cendan pleading guilty to the underlying charges. To

prevail on this claim, Cendan was required to prove both: (i) that defense counsel’s

performance was deficient; and (ii) that under “the totality of the circumstances

surrounding the plea,” there was a reasonable probability that, but for defense

counsel’s deficiency, Cendan would have gone to trial instead of entering a plea.

Grosvenor v. State, 874 So. 2d 1176, 1181-82 (Fla. 2004).

      Based on the evidence adduced at the evidentiary hearing conducted below,

the trial court concluded that defense counsel was not at all deficient and denied

Cendan’s rule 3.850 motion. Having reviewed the record, we find no error in the

trial court’s determination. See Mungin v. State, 932 So. 2d 986, 998 (Fla. 2006)

(“In reviewing a trial court’s ruling after an evidentiary hearing on an ineffective

assistance of counsel claim, this Court defers to the factual findings of the trial court



                                           2
to the extent that they are supported by competent, substantial evidence, but reviews

de novo the application of the law to those facts.”). We therefore affirm the order

denying Cendan’s motion for postconviction relief.

      Affirmed.




                                         3